OPINION OF THE COURT
Memorandum.
The order appealed from should be affirmed, with costs, for the reasons stated in the majority opinion of Mr. Justice J. Irwin Shapiro at the Appellate Division. We note for the record that the proposed constitutional amendment referred to in that opinion (59 AD2d 99, 103-104), having been agreed to by a second Legislature, was approved and ratified, effective as of April 1, 1978, by a majority of the State’s electors at a general election and has been in force since then (NY Const, art VI, §§ 22, 36-a; see, also, Judiciary Law, art 2-A).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur.
*1011Order affirmed, with costs, in a memorandum.